DETAILED ACTION
This Office Action is in response to the application 17/096,412 filed on 11/12/2020.
Claims 1-11 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application has a Foreign Application Priority Data, filed Nov. 29, 2019, country France, Application no. 1913458. 


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/12/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 12/16/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 11/12/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 11/12/2020 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by NPL, ZyXEL: “NWA5000/WAC6500 Series”, 2014.

Referring to claim 1, ZyXEL teaches a method for securing a data flow between a communication device and a remote terminal, said communication device comprising a first communication interface for a connection to a first local network the LAN type, and a second communication interface for a connection to a second network, said device being configurable from the remote terminal (pages 131-132, sec. 12.4.4 and fig 78 “Redirect HTTP to HTTPS), wherein the method comprises: 
- recording, by said communication device, a first key in a memory of said device (pages 119-120, sec. 11.3 and fig. 70, storing Trusted Certificates, i.e. PKI storage), 
- generating and recording, by said device, a second encryption key, referred to as 
a private key, and a third encryption key, referred to as a public key, the public key being inserted in an authenticity certificate signed by the first key, the public key being able to be used for the encryption of a data flow that can be deciphered by means of the private key (pages 112-115, section 11.2.1 and fig. 67: “Add My Certificates,  Configuration > Object > Certificate > My Certificates > Add > Name > Host IP = 192.168.1.1 (page 57, Sec. 5.1 and fig. 28 ) > create a self- signed certificate….”), 
- receiving, from the remote terminal, a request with a view to securing data flows between said communication device and the remote terminal (pages 131-132, sec. 12.4.4 and fig 78 “Redirect HTTP to HTTPS), 
- checking that said request is received via said first interface for a connection to a first local network of the LAN type (pages. 121-123, sec. 11.3.1 and fig. 71, Certification request; see also pages 140-141, sec. 12.5.1 and fig. 84), and 
- if said request is received via said first interface for a connection to a first local network of the LAN type, sending, by said communication device, the public key to the remote terminal, in response to the request (pages 112-115, section 11.2.1 and fig. 67: “Add My Certificates,  Configuration > Object > Certificate > My Certificates > Add > Name > Host IP = 192.168.1.1 (page 57, Sec. 5.1 and fig. 28 ) > create a self- signed certificate….”; pages 140-141, sec. 12.5.1 and fig. 84), and enabling remote configuration of said communication device via at least said second interface from the data flow encrypted by means of said public key (pages 131-132, sec. 12.4.4 and fig 78 “Redirect HTTP to HTTPS ; pages 140-141, sec. 12.5.1 and fig. 84).

Referring to claim 2, ZyXEL further teaches comprising authenticating said device vis-a-vis the remote terminal vice versa (pages 130-131, sec. 12.4.3-12.4.4; HTTP Connection to HTTP Connection and vise versa).

Referring to claim 3, ZyXEL further teaches comprising encrypting a data flow to be transmitted between said device and the remote terminal, the encryption being performed by means of said public key (pages 112-114, sec. 11.2.1, fig. 67; key type RSA; sec. 12.5.1).

Referring to claim 4, ZyXEL further teaches the step of sending the public key to the remote terminal further comprising a sending of the public key to a remote storage device (pages 112-114, sec. 11.2.1, fig. 67; key type RSA; sec. 12.5.1).

Referring to claim 5, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 6, ZyXEL further teaches said device being intended for executing connection gateway functions between said local network the LAN type and an extended network the WAN type (sec. 12.4 and fig. 76 LAN to WAN connection).

Referring to claim 7, ZyXEL further teaches communication device configured to make a modification of at least one configuration register from received data encrypted by the execution of an encryption algorithm using the public key and decipherable by the execution of a deciphering algorithm using the private key (sec. 12.4.3, encrypts and decrypts; sec. 11.1-11.1.2). 

Referring to claim 8, ZyXEL further teaches communication device configured for implementing a web server allowing modification of at least one configuration register via the use of a graphical interface displayed on the remote terminal (sec. 12.5.5, graphical interface).

Referring to claim 9, ZyXEL further teaches wherein the graphical interface is adapted for entering a command for securing data flows between said communication device and the remote terminal (sec. 12.5.5, graphical interface).

Referring to claim 10, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 11, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        11/16/2022